OFF”ICE   OF THE   RiTORNEV     GENERAL   OF TEXAS
                                 AUSTIN
OReVaR em.l.LRI                                      .
-
.+y*c*  oc*r”rr




 ~oa;rable Chcrles II.Theob?ld            '.
 County :'lttwaey
 Galveston county
 Gslveston, Toxos

 Dear Sir:          ..    ..,'              Form to be




  of this depertmnt      on the
 '0s follows:




                                             or3n OS notioe
                                              fee, ii my,
                                      ed to aharee Sor oend-
                                      se appointed. etc.



                    ears to apply to regular notices
                    rub&e netters ami other instenaes.
                    County Clerk states that ii he
                 egular fomel notlce to those eppointed
             es Fubllc setting out the time in which they
       nust queliiy, do., thet he Would be entitled to
       the 75$ fee in oeoh instanoe.n
                                                               690
eon. Charles H. Theobald, page 2'




           'krticle59A9, Ver.non'aAnnotated Civil Statutes,,
Is In port as follower
                                            .'            ..
                 Any ptrson be&ring sppOintm8nt es                   :~
           9.
     Notnrp Publie~chall furnish to the County Clerk
     of the oouuty OS ~res~ldenoe,of th8 applioent his
     nme 6s it will be ueodlIn acting as suoh f?otery
     Publlo, his post office addreos, and shall eatis-
     Sy the Clerk that ho Is at l8aa.ttwenty-one (21)
     yeers OS age an& e resident OS the County for
     which such ap?oIntment is~sought. The names of
     all such pcrsons shell be sent Sorthwith In
    .UuplIcate by the County,Clerk to the Eearetsry of
     State with the,oertISIcate .oSthe County Clerks
.    oertiiying that aooorslng to the Iniormotion Sur-
     nish8d him such person Is eligible forappoIntm6nt
     a8 Notary Public for such county. The 2eoretary
     of ~Ttateshall'aot upon all suoh nemes SUbDiitt8d
     at the earliest praotioable time an% notify'the
     County Clerk whether such appointment or appoint-
     meats have bsen made. Upon reoeioing    notioe from
     tha Cearetary OS state oi any suah ep>ointment the
     County Clork shall forthwith notiiy all persons
     80 appointed to appear beioxe hLm within ten (10)
     daya from th8 date of suah notice (but not before
     the first day of June oS o&l numbered peers In the
     ease of eppointmentsfor the tern beginning on such
     date of re-appointments hereInaSter pr,ovIde&for)
     and,quallfy aa hereinaftor prwided.: The appoint-
     ment of eny person'failing to qualify within suoh
     ten (10) day period shall be void, an4 If any such
     Person desires thereatter to qualISp, his name shall
     be resubmitted In the same manner as hereinabove pro-
     vided.

          '4. At the tine af .suoh quelitioetlcn the County
    Clerk shall aolleot the fsos ellolvedhim by law for
    admInlaterInn,the oath and.apr.rovingahd fIlInC the
    bond of suoh Notary fublic, together %Ith the fee el-
    lovied by law to the Teoretary of Ptate for Isouing
    a oamnisslon to suoh Notary Public. . . ."
         Artlols   3930, V. d. C. L,   provides in pert!
         *tClerkc OS the County Court s:.allreoeive the
    follo&ng fees; . . . . Issuing notIc66, Including
    oopies for gostlne; or publication 75$.?
                                I




                                                          ..
                                                          .:   692
  - .._.._   . _.
 van. Charles n. Theobald, page 3
                    .



              It ~A.11be noted that Artiole 5949 presoribes no
  perticuler Scrn of notioe that the Couuty Clerk must u;seein
  s&Sying persons who ere appointed sotaries Publlo.
  rtatute merely provides that upon rcoeiving notloe from the
 ‘FeoretaryOS Ztatc for eny such appointment the County Clerk
  shall forthwith notify all persons so appointed to appear
  before him within ten days iron tho date of such notice but
  sot beSort the Slrst day of June of odd numbered years in the
  Osse of eppointmant Sor the tern beginning on such date or
  re-sppointuent as provided by the statute and qualify es pro-
  vided by said Article 5949. It is our opinion that the notice
  of the County Clerk ,to those who ere appointed Hotariea Publio
  1s not tine type of notice oontempleted by the Legislature when
. Article 3930 was enaote’d. It is our further opinion thet
  Article 3930 does not provide any compensation for issuing.the
  notioe required by Art. 5949.
            Generally epeeking, it ia wel.1estebli8hed that
 an offloer is not entitled to eny compensation inaddition to
 that whioh has been fixed by lew for the performance of the
 duties of his oftioe, even though the ocmpensation so fixed
 1s uhreasonable or fnadequate. Ee may be required by law to ~-




                    be noted that ge6. 4 OS Art. 5949 spe~ifloally
            St ,$2rl.
 Provides that the County Clerk shall colleot the fees ellowed him
 by law for adminlsterina,the oath and epprovlng an3 i’lling the
 bonds OS Notaries Public, together with the fee allowed by law to
 the T-ecretoryof State for issuing a~ co~!L”j.ssioc
                                                  to a Notery Public.
 This provision of the statute does not provide any oompensation
 tor giving the notice required by Sea. 3 of Art. 5949 heretofore
 quoted.
            Answering the questions nnder oocalderetlon, you are
 edvised th,atit is our opinion that the ststutcr presoribes no
son. Charles 8. Theobald,   page 4




               .




particulariom to be wed by the County Clerk in giving
the notlco to those who are appointed Notaries Publlo ae
rrqulredby Eeo.    3 of Art. 5949. It is our further opinion
that no legs1 oharge ocn be Dade by the County Cler!cfca-
4111043 ouoh @OtiCe.



                             Yours very truly
                            ATTORNET QENZR+LOF TESS